United States Court of Appeals
                      For the First Circuit


No. 09-2403

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                     SOUTHERN UNION COMPANY,

                      Defendant, Appellant.




                           ERRATA SHEET


     The opinion of this Court issued on December 22, 2010, is
amended as follows:

     On the cover page, in the final line, the comma after
"Justice" is deleted, and a comma is inserted after "brief."

     On page 12, footnote 4, line 3, "indicating EPA" is changed to
"indicating that the EPA."

     On page 25, line 11, "manage highly regulated industries" is
changed to "manage companies in highly regulated industries."

     On page 30, line 17, "2010" is changed to "2009."

     On page 31, footnote 13, line 5, "Ice, 129 S. Ct. at 718-19"
is changed to "Oregon v. Ice, 129 S. Ct. 711, 718-19 (2009)."